NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

CEPHALON, INC. AND CIMA LABS, INC.,
Plaintiffs-Appellants, `

V.

WATSON PHARMACEUTICALS, INC.,
WATSON LABORATORIES, INC.,
AND WATSON PHARMA., INC.,
Defendants-Appellees.

2011-1325

Appeal from the United States District Court for the

Distriot of DelaWare in case no. 08-CV-0330, Judge Sue L.
Robinson.

ON MOTION

0 R D E R
Watson Pharmaceuticals, Inc., et al. move for a 14-day

extension of time, until May 18, 2012, to file their opening
brief.

Upon consideration thereof,

IT IS ORDERED THATZ

CEPHALON V. WATSON PHARMA 2

The motion is granted. N0 further extensions

Foa THE C0URT

 1 5  /s/ Jan Horbaly
Date J an I-Iorbaly
Clerk

cc: William F. Lee, Esq.

James K. Stronski, Esq. _
321 

HAY 1 5 2012
JAN HOBBALY

CLERK